Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-17 are rejected under 35 U.S.C. 103 as being unpatentable over CHAUDHRY  (US 2017/0166488) in view of CN 105439762A. CHAUDHRY  discloses a fertilizer composition comprising citric acid corn steep liquor, yucca extract , a nitrogen source and water. (See Paragraphs [0071], [0077], [0087], [0097] and [0114].) The difference between the composition disclosed by CHAUDHRY , and that recited in applicant’s claims, is that CHAUDHRY  does not disclose that the composition should include willow bark. CN 105439762A discloses a foliar fertilizer which includes 13-15 parts of willow bark. (See Paragraph s [0009] and [0012] of the English translation.) It would be obvious to include the fertilizer of CN 105439762A as a component in the composition of CHAUDHRY. One of ordinary skill in the art would be motivated to do so, since CN 105439762A discloses in Paragraph [0007] of the English translation that the foliar fertilizer has rapid fertilizer effect, good fertility, resistance to insect pests, and can significantly increase crop yield, which would be appreciated as desirable attributes for the fertilizer of CHAUDHRY. One would also appreciate that the fertilizer compositions of CHAUDHRY and CN 105439762A are compatible, since both are foliar fertilizers. Regarding claim 2, the willow bark of CN 105439762A would inherently contain salicin, since salicin is a natural component of willow bark. Regarding claims 2-7, it would be within the level of skill of one of ordinary skill in the art to determine suitable amounts of the various components in the composition of CHAUDHRY. Regarding claim 8, it would be obvious to add the various components in any desired order to obtain the composition. Regarding claim 9, CHAUDHRY suggests in Paragraph [0005] that the fertilizer can be applied to the soil. Regarding claims 10 and 12-16, it would be within the level of skill of one of ordinary skill in the art to determine suitable amounts of the various components in the composition of CHAUDHRY. Regarding claim 11, the willow bark of CN 105439762A would inherently contain salicin, since salicin is a natural component of willow bark. Regarding claim 17, CHAUDHRY discloses in Paragraph [0104] that the composition may be added during irrigation.
                 Yamashita is made of record for disclosing a foliar fertilizer which includes corn steep liquor and citric acid.
                   Farmer et al is made of record for disclosing an agricultural composition which includes citric acid and corn steep liquor in Paragraphs [0145] and [0146], respectively. 
Kiss et al is made of record for disclosing corn steep liquor as a carbon source for soil treatment in Paragraph [0044]. 
Daniels is made of record for disclosing corn steep liquor as a source of N, P and K at col. 4, lines 19-26.
               Aonuma is made of record for disclosing the suitability of corn steep liquor as a source of nutrients for the growth of microorganisms at col. 5, lines 37-44.
               The other references are made of record for disclosing various fertilizer compositions which include willow bark.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to WAYNE A LANGEL whose telephone number is (571)272-1353. The examiner can normally be reached M-F 8:45 am to 5:15 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker, can be reached on 571-272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WAYNE A LANGEL/Primary Examiner, Art Unit 1736